Citation Nr: 0719759	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  00-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right knee tendonitis with postoperative 
arthroplasty residuals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
knee tendonitis with postoperative arthroplasty residuals.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1990 to January 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs Regional Office in Indianapolis, Indiana 
(the RO).

Procedural history

The increased rating claim

In a September 1993 RO rating decision, service connection 
was granted for right knee tendonitis.  A 10 percent 
disability rating was assigned.

In an April 2000 decision, the RO denied the veteran's claim 
for entitlement to an increased rating for his service-
connected right knee disability.  The veteran disagreed with 
that determination, and his appeal was perfected with the 
timely submission of a substantive appeal (VA Form 9) in July 
2000.

The veteran's increased rating claim was remanded by the 
Board in May 2003 for additional procedural development.  
Such was accomplished.  The veteran testified before a 
decision review officer (DRO) in regards to the increased 
rating issue at the Indianapolis RO in July 2005.  The DRO 
conducted a de novo review of the increased rating claim and 
confirmed the RO's findings in a January 2006 supplemental 
statement of the case (SSOC).  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings. 

The service connection claim

In a February 2005 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  The veteran subsequently perfected an 
appeal of this issue.
Both issues were remanded by the Board in November 2006 so 
that the veteran could be scheduled for a personal hearing.  
The veteran was scheduled to appear at a personal hearing in 
Washington, D.C. before a Veterans Law Judge in April 2007.  
The veteran subsequently cancelled the hearing and has not 
requested rescheduling.  Accordingly, the Board will proceed 
as if the hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's right knee tendonitis with postoperative 
arthroplasty residuals is manifested by pain, crepitus and 
mild tenderness.

2.  The evidence does not show that the veteran's service-
connected right knee disability is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.

3.  The competent medical evidence of record does not 
indicate that a low back disability currently exists.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee 
tendonitis with postoperative arthroplasty residuals have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5257 (2006).

2.   Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2006).

3.  A low back disability is not proximately due to nor is 
the result of right knee tendonitis with postoperative 
arthroplasty residuals.  38 C.F.R. §3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected right knee disability, as well as service 
connection for a back disability on a secondary basis.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claim 
in a letter from the RO dated May 7, 2006, including evidence 
"that your service-connected condition has gotten worse."  
With respect to the veteran's secondary service connection 
claim, the veteran was also informed of the relevant law and 
regulations pertaining to this claim in a letter from the RO 
dated September 5, 2003, including the necessity of evidence 
"showing a connection between your lower back and your knee.  
We will consider service connection for aggravation of your 
lower back by your knee."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
September 2003 and May 2006 letters, along with an additional 
letter from the RO dated December 8, 2006.  Specifically, the 
veteran was advised in the all three VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records kept by VA treatment centers, the 
Social Security Administration (SSA) and the military.  With 
respect to private treatment records, all three letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
veteran was asked in the letters to complete this release so 
that VA could obtain private records on his behalf.  The 
March 2006 and December 2006 letters further emphasized: "If 
the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  The veteran was also advised in the September 
2003 and December 2006 letters that VA medical examinations 
would be scheduled if necessary to make a decision on his 
claims.  

The Board notes that the March 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If you have any evidence in your possession 
that pertains to your claim[s], please send it to us" 
[Emphasis as in original].  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
December 8, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the December 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

The veteran is well aware of the notice requirements of the 
VCAA, as evidenced in his March 2005 notice of disagreement, 
in which he stated: "I know that VA can and will make 
reasonable efforts to help me, the claimant, obtain evidence 
necessary to substantiate my claim."  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the appellant].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in January 2000, May 2001 and 
January 2005.  The reports of these examinations reflect that 
the examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran testified before a DRO 
at the Indianapolis RO in July 2005, and he withdrew a 
subsequent request for a hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to an increased disability rating for 
service-connected right knee tendonitis with postoperative 
arthroplasty residuals, currently evaluated as 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 [knee, other impairment of].

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

Words such as "slight," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).  

Analysis

Assignment of diagnostic code

The veteran's service-connected right knee disability is 
currently rated 10 percent disabling under Diagnostic Code 
5257.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Code 5257, which is the catch-all provision for knee 
disabilities, which may encompass many disabilities not 
otherwise provided for in the rating schedule.  As such, it 
appears to be the most appropriate choice.

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
that regard, the Board notes that there is no indication of a 
compensable limitation of right knee motion during the VA 
examinations, which rules out potential use of Diagnostic 
Codes 5260 and 5261.  Moreover, there were no findings of 
ankylosis on examination of the right knee.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  Thus, the veteran is not entitled to an increased 
rating under Diagnostic Code 5256 for ankylosis.  In 
addition, there is no evidence of a dislocated cartilage in 
either knee as would be necessary under Diagnostic Code 5258.

The Board can thus identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5257. 

Esteban concerns

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).

In this case, the RO has already separately compensated the 
surgical scar associated with the veteran's service-connected 
right knee disability rating under Diagnostic Code 7804 
[scars, superficial, painful on examination].  

There is no evidence of right knee arthritis, which would 
allow for separate ratings under Diagnostic Codes 5257 and 
5003.  Cf. VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997).   X-rays of the 
right knee in May 2001, January 2005, September 2005 and 
December 2005 were all normal.

Schedular rating

The veteran's service-connected right knee disability is 
currently rated 10 percent disabling.  To warrant a 20 
percent disability rating under Diagnostic Code 5257, the 
competent medical evidence must demonstrate "moderate" 
recurrent subluxation or lateral instability in the knee.  
The Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.

Review of the competent medical evidence of record 
demonstrates that there is no evidence of subluxation or 
lateral instability in the right knee.  Physical examination 
of the right knee in January 2000 demonstrated anterior and 
posterior ligaments were intact, even when subject to stress.  
The January 2005 VA examiner found that: "He is stable to 
varus and valgus stress . . . ."    

The Board does not doubt that the veteran experiences 
discomfort with respect to his service-connected disability.  
See, e.g., the July 2005 hearing transcript, page 2.  
However, such symptoms do not allow for an increased 
disability rating under the applicable diagnostic code.  Such 
symptomatology is accounted for the in the veteran's 
currently-assigned 10 percent disability rating.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the January 2002 SSOC, the RO considered the veteran's 
entitlement to an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issues on appeal.  
See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's right knee disability, and the veteran has 
pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's right knee 
disability [other than the arthroscopic surgery in May 2000 
for which he was temporarily compensated at the 100 percent 
disability level under 38 C.F.R. § 4.30] in the recent or 
remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected right knee 
disability, alone, causes marked interference with his 
employment.  None of the VA examiners indicated the veteran's 
service-connected right knee disability would materially 
interfere with his ability to work.  Although the veteran has 
a spotty work history, this has been due to factors other 
than his knee disability, to include incarceration for a 
period of 31/2 years from 2001 to 2004.   

The Board concludes that the currently assigned 10 percent 
disability rating adequately compensates the veteran for any 
industrial impairment caused by his service-connected right 
knee disability.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, there is no indication in the record that the 
veteran's service-connected right knee disability alone 
causes interference with employment beyond that contemplated 
in the assigned rating. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected right knee 
disability.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right knee disability.  The 
benefit sought on appeal is accordingly denied.  


2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
knee tendonitis with postoperative arthroplasty residuals.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Analysis

The veteran seeks service connection a low back disability, 
which he contends is related to his service-connected right 
knee disability.  See, e.g., the September 19, 2006 Written 
Brief Presentation, page 2.

The Board initially notes that the veteran has not claimed 
that this condition is a direct result of his military 
service.  Instead, he contends that the claimed condition is 
secondary to service-connected right knee tendonitis with 
postoperative arthroplasty residuals.  See, e.g., the August 
10, 2003 and September 10, 2003 statements in support of 
claim.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, there is no objective medical evidence 
that supports a conclusion that a low back disability 
currently exists.   Neither the May 2001 or January 2005 VA 
examiners diagnosed the veteran with a current low back 
disability, and there is nothing else in the medical records 
which indicates or even suggest that a diagnosed back 
disability currently exists.  

As was described in the VCAA discussion above, the veteran 
has been accorded ample opportunity to submit medical 
evidence of a diagnosed back disability.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  

There is thus no competent medical evidence of a current low 
back disability.  To the extent that the veteran himself 
contends that he has a current low back disability, it is now 
well-established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the veteran's own statements offered 
in support of his low back claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.  

The Board does not doubt that the veteran may experience low 
back pain at times.  However, symptoms alone, such as pain, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)

In the absence of any currently diagnosed low back disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met, and the 
claim fails on this basis alone.  

Moreover, even the veteran's complaints of low back pain have 
not been linked to the service-connected right knee 
disability.  The January 2005 VA examiner specifically 
discounted such possibility.  Element (3), medical nexus, 
also has not been met. 

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected right knee tendonitis 
with postoperative arthroplasty residuals is denied.

Service connection for a back disability, claimed as 
secondary to service-connected right knee tendonitis with 
postoperative arthroplasty residuals, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


